DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued claim objection is hereby withdrawn in view of amended claim 1.

 	The previously issued 35 U.S.C. § 112(b) rejection is withdrawn in view of amended claim 1.

 	The Applicant’s arguments with respect to claims #1-13 in the reply filed on June 24, 2022 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Terminal Disclaimer
 	The terminal disclaimer filed on June 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,957,826 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
 	Claims #1-13 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “wherein the phosphors comprise a cerium activated yttrium aluminum garnet-based phosphor, and blue phosphor comprising at least one of a europium activated alkaline earth halophosphate and a europium activated barium magnesium aluminate phosphor, wherein white light emitted from the white light source has no light emission spectrum peak that has a ratio of a largest maximum value to a minimum value of greater than 1.9, wherein the ratio is defined by a light emission spectrum intensity in a wavelength that indicates the largest maximum value divided by a light emission spectrum intensity in a wavelength that indicates the minimum value, wherein the largest maximum value is a largest value among at least one maximum light emission spectrum intensity value present in a wavelength range of 400 nm to 500 nm in a light emission spectrum of white light emitted from the white light source” (claim 1).
		Yamakawa et al. (WO 2014/054290 A1) was the closest prior art but is no longer applicable as prior art because of the 35 U.S.C. § 102(b)(2)(C) exception.  
		No other prior art was found.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829